Exhibit 10.1

CONTRIBUTION AGREEMENT

Among

MGG MIDSTREAM HOLDINGS, L.P.

a Delaware limited partnership

MAGELLAN MIDSTREAM HOLDINGS GP, LLC

a Delaware limited liability company

MAGELLAN MIDSTREAM HOLDINGS, L.P.

a Delaware limited partnership

and

MGG GP Holdings, LLC

a Delaware limited liability company

dated as of December 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

ARTICLE II

CONTRIBUTION TRANSACTIONS

 

          Page

Section 2.1

   Contribution of GP Membership Interest to the Partnership    3

Section 2.2

   Contribution of GP Membership Interest to MGG GP Holdings    4

Section 2.3

   Elimination of Economic Interest    4

Section 2.4

   Tax Election    4   

ARTICLE III

 

AMENDMENTS TO AGREEMENTS

  

Section 3.1

   Amendment of Partnership Agreement    4

Section 3.2

   Amendment of GP LLC Agreement    4   

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF MGG HOLDINGS

  

Section 4.1

   Organization    5

Section 4.2

   Ownership of GP Membership Interest    5

Section 4.3

   Authorization; Execution and Delivery of Agreement    5   

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

  

Section 5.1

   Organization    6

Section 5.2

   Authorization; Execution and Delivery of Agreements    6   

ARTICLE VI

 

INDEMNIFICATION

  

Section 6.1

   Survival    6

Section 6.2

   Indemnification    7

Section 6.3

   Procedures    8

 

i



--------------------------------------------------------------------------------

Section 6.4    Waiver of Consequential, Etc. Damages    8 Section 6.5   
Compliance with Express Negligence Rule    9 Section 6.6    Remedy    9   

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

   Section 7.1    Order of Completion of Transactions; Closing    9 Section 7.2
   Taking of Necessary Action    9 Section 7.3    Successors and Assigns; No
Third Party Beneficiaries    9 Section 7.4    Fees and Expenses    10
Section 7.5    Notices    10 Section 7.6    Entire Agreement    11 Section 7.7
   Amendments    11 Section 7.8    Severability    11 Section 7.9    Titles and
Headings    11 Section 7.10    Signatures and Counterparts    11 Section 7.11   
Enforcement of Agreement; Damages    12 Section 7.12    Governing Law    12   

EXHIBITS

 

   Exhibit A — Form of Partnership Agreement Amendment    Exhibit B — Form of
Restated GP LLC Agreement   

 

ii



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as of
December 1, 2008 by and among MGG MIDSTREAM HOLDINGS, L.P., a Delaware limited
partnership (“MGG Holdings”), MAGELLAN MIDSTREAM HOLDINGS GP, LLC, a Delaware
limited liability company (“GP LLC”), MAGELLAN MIDSTREAM HOLDINGS, L.P., a
Delaware limited partnership (the “Partnership”) and MGG GP Holdings, LLC, a
Delaware limited liability company and a wholly owned subsidiary of the
Partnership (“MGG GP Holdings”).

W I T N E S S E T H:

WHEREAS, MGG Holdings holds 8,841,193 Common Units representing limited partner
interests in the Partnership;

WHEREAS, GP LLC holds 8,834 General Partner Units representing an approximate
0.01% General Partner Interest in the Partnership;

WHEREAS, MGG Holdings holds all of the issued and outstanding limited liability
company interests in GP LLC (the “GP Membership Interest”);

WHEREAS, MGG Holdings desires to contribute the GP Membership Interest to the
Partnership in exchange for $114,930.34 in cash and cease to be a member of GP
LLC, upon the terms and subject to the conditions set forth in this Agreement;

WHEREAS, the Partnership desires to contribute the GP Membership Interest to MGG
GP Holdings and desires to cause MGG GP Holdings to be admitted to GP LLC as the
sole member of GP LLC;

WHEREAS, GP LLC desires to eliminate the entire economic rights associated with
its 8,834 General Partner Units (the “Economic Interest”) but remain general
partner of the Partnership;

WHEREAS, the Partnership desires to cause MGG GP Holdings to amend and restate
the GP LLC Agreement to provide for, among other items, the election of
directors of the Board of Directors by the Limited Partners;

WHEREAS, GP LLC desires to amend the Partnership Agreement to provide for, among
other items, (i) the elimination of the Economic Interest and (ii) the election
of directors of the Board of Directors by the Limited Partners; and

WHEREAS, Thomas T. Macejko, Jr. and Thomas S. Souleles have delivered their
resignations from the Board of Directors of GP LLC and the Board of Directors of
Magellan Midstream Partners, GP, LLC, which resignations are effective upon the
contribution and assignment of the GP Membership Interest by MGG Holdings to the
Partnership.

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

As used herein, the following terms have the following meanings:

“Affiliate” of a Person means a Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first-mentioned Person.

“Agreement” has the meaning assigned to such term in the Preamble.

“Closing” means the closing of the transactions contemplated by this Agreement.

“Economic Interest” shall have the meaning assigned to such term in the
Recitals.

“Encumbrances” shall have the meaning assigned to such term in Section 4.2.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“General Partner Units” shall have the meaning assigned to such term in the
Partnership Agreement.

“GP LLC” has the meaning assigned to such term in the Preamble.

“GP LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of GP LLC dated as of December 21, 2005.

“GP Membership Interest” has the meaning assigned to such term in the Recitals.

“Indemnified Party” has the meaning assigned to such term in Section 6.2(c)(i).

“Indemnifying Party” has the meaning assigned to such term in Section 6.2(c)(i).

“Loss” or “Losses” has the meaning assigned to such term in Section 6.2(a).

“MGG GP Holdings” has the meaning assigned to such term in the Preamble.

“MGG Holdings” has the meaning assigned to such term in the Preamble.

“MGG Holdings Indemnified Parties” has the meaning assigned to such term in
Section 6.2(b).

“Partnership” has the meaning assigned to such term in the Preamble.

“Partnership Agreement” shall mean the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of February 15, 2006, as
amended prior to the date hereof.

 

2



--------------------------------------------------------------------------------

“Partnership Agreement Amendment” has the meaning assigned to such term in
Section 3.1.

“Person” shall mean an individual, corporation, association, trust, limited
liability company, limited partnership, limited liability partnership,
partnership, incorporated organization, other entity or group (as defined in
Section 13(d)(3) of the Exchange Act).

“Restated GP LLC Agreement” has the meaning assigned to such term in
Section 3.2.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Subsidiary” when used with respect to any party means any corporation or other
organization of which such party directly or indirectly owns at least a majority
of the securities or other interests having by their terms ordinary voting power
to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization.

“Transaction Documents” shall mean any agreements, contracts, documents,
instruments and certificates provided for in this Agreement to be entered into
by one or more of the parties hereto or any of their Affiliates in connection
with the transactions contemplated by this Agreement, including the Partnership
Agreement Amendment and the Restated GP LLC Agreement.

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Partnership Agreement.

ARTICLE II

CONTRIBUTION TRANSACTIONS

The parties acknowledge and agree that the following transactions hereby occur
in the following order effective as provided in Section 7.1:

Section 2.1 Contribution of GP Membership Interest to the Partnership. MGG
Holdings hereby contributes and assigns the GP Membership Interest to the
Partnership in exchange for $114,930.34 in cash and the Partnership hereby
accepts such GP Membership Interest. The Partnership hereby agrees that it is
bound by the terms and conditions of the GP LLC Agreement. Notwithstanding any
provision in the GP LLC Agreement, the Partnership is hereby admitted to GP LLC
as the sole member of GP LLC simultaneously with the consummation of the
contribution and assignment of the GP Membership Interest by MGG Holdings to the
Partnership contemplated hereby, and immediately thereafter, MGG Holdings shall
and does hereby cease to be a member of GP LLC, and shall thereupon cease to
have or exercise any right or power as a member of GP LLC. The parties hereto
agree that the contribution and assignment of the GP Membership Interest by MGG
Holdings to the Partnership, the Partnership’s admission as the sole member of
GP LLC and MGG Holdings

 

3



--------------------------------------------------------------------------------

ceasing to be a member of GP LLC, shall not dissolve GP LLC, and GP LLC shall be
continued without dissolution.

Section 2.2 Contribution of GP Membership Interest to MGG GP Holdings. The
Partnership hereby contributes and assigns the GP Membership Interest to MGG GP
Holdings as a capital contribution and MGG GP Holdings hereby accepts such GP
Membership Interest. MGG GP Holdings hereby agrees that it is bound by the terms
and conditions of the GP LLC Agreement. Notwithstanding any provision in the GP
LLC Agreement, MGG GP Holdings is hereby admitted to GP LLC as the sole member
of GP LLC simultaneously with the consummation of the contribution and
assignment of the GP Membership Interest by the Partnership to MGG GP Holdings
contemplated hereby, and immediately thereafter, the Partnership shall and does
hereby cease to be a member of GP LLC, and shall thereupon cease to have or
exercise any right or power as a member of GP LLC. The parties hereto agree that
the contribution and assignment of the GP Membership Interest by the Partnership
to MGG GP Holdings, the MGG GP Holdings’ admission as the sole member of GP LLC
and the Partnership ceasing to be a member of GP LLC, shall not dissolve GP LLC,
and GP LLC shall be continued without dissolution.

Section 2.3 Elimination of Economic Interest. The Economic Interest is hereby,
and pursuant to the Partnership Agreement Amendment, eliminated by changing the
General Partner Interest to a non-economic Partnership Interest and changing the
General Partner’s Percentage Interest to zero (0), without consideration
therefor and without any further action by any Person.

Section 2.4 Tax Election. The parties hereby acknowledge that MGG GP Holdings
will make an election to be treated as an association taxable as a corporation
for U.S. federal income tax purposes pursuant to Treasury Regulation
§301.7701-3.

ARTICLE III

AMENDMENTS TO AGREEMENTS

Section 3.1 Amendment of Partnership Agreement. In order to further the purposes
and intent of this Agreement, to evidence the elimination of the Economic
Interest and to effect the provisions relating to the election of directors of
the Board of Directors by the Limited Partners, GP LLC, as general partner of
the Partnership, having determined that the amendments would not adversely
affect the Limited Partners or any class thereof in any material respect, hereby
exercises its rights and powers to amend the Partnership Agreement without the
approval of any Limited Partner or assignee pursuant to Section 13.1(d)(i) of
the Partnership Agreement and in accordance with Article XIII of the Partnership
Agreement hereby amends the Partnership Agreement by adopting Amendment No. 2
thereto in the form attached hereto as Exhibit A (the “Partnership Agreement
Amendment”).

Section 3.2 Amendment of GP LLC Agreement. In order to further the purposes and
intent of this Agreement and to implement provisions relating to the election of
directors of the Board of Directors by the Limited Partners, pursuant to
Section 12.5 of the GP LLC Agreement, the GP LLC Agreement is amended and
restated in its entirety by the fourth amendment and

 

4



--------------------------------------------------------------------------------

restatement thereof in the form attached hereto as Exhibit B (the “Restated GP
LLC Agreement”).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF MGG HOLDINGS

As of the date hereof, MGG Holdings hereby represents and warrants to the
Partnership as follows:

Section 4.1 Organization. Each of MGG Holdings and GP LLC has been duly formed
and is validly existing as a limited partnership and limited liability company,
respectively, in good standing under the laws of the State of Delaware and has
all requisite power and authority to own its respective properties and assets
and to conduct its respective business as now conducted, except where the
failure to be in good standing or the lack of power and authority could not
reasonably be expected to have a material adverse effect on the transactions
contemplated by this Agreement. Each of MGG Holdings and GP LLC is duly
qualified to do business as a foreign entity in every jurisdiction where the
character of the properties owned or leased by it or the nature of the business
conducted by it makes such qualifications necessary.

Section 4.2 Ownership of GP Membership Interest. MGG Holdings is the record and
beneficial owner of the GP Membership Interest. MGG Holdings owns the GP
Membership Interest free and clear of any pledges, restrictions on transfer,
proxies and voting or other agreements, liens, claims, charges, mortgages,
security interests or other legal or equitable encumbrances, limitations or
restrictions of any nature whatsoever (“Encumbrances”), except for restrictions
on transfer arising under applicable securities laws. Except as set forth in the
GP LLC Agreement, there are no preemptive or other rights to subscribe for or to
purchase, nor any restriction upon the voting or transfer of, any interests in
GP LLC. There are no outstanding options, warrants or similar rights to purchase
or acquire any equity interests in GP LLC.

Section 4.3 Authorization; Execution and Delivery of Agreement. Each of MGG
Holdings and GP LLC has the power and authority to enter into this Agreement and
to carry out its respective obligations hereunder. The execution and delivery of
this Agreement and the performance of MGG Holdings’ obligations hereunder have
been duly authorized by the board of managers of MGG Holdings’ general partner
and no other proceedings on the part of MGG Holdings or its partners are
necessary to authorize such execution, delivery and performance. The execution
and delivery of this Agreement and the performance of GP LLC’s obligations (in
its individual capacity, and not in its representative capacity as general
partner of the Partnership) hereunder have been duly authorized by the Board of
Directors and no other proceedings on the part of GP LLC or its members are
necessary to authorize such execution, delivery and performance. This Agreement
has been duly executed and delivered by each of MGG Holdings and GP LLC and
constitutes a valid and binding obligation of MGG Holdings and GP LLC
enforceable against each of them in accordance with its terms (except to the
extent that its enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar law affecting the enforcement of
creditors’ rights generally or by general equitable principles). To the extent
applicable, MGG Holdings, as sole member of GP LLC, hereby approves this
Agreement and the transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

As of the date hereof, the Partnership hereby represents and warrants to MGG
Holdings as follows:

Section 5.1 Organization. Each of the Partnership and MGG GP Holdings has been
duly formed and is validly existing as a limited partnership and limited
liability company, respectively, in good standing under the laws of the State of
Delaware and has all requisite power and authority to own its respective
properties and assets and to conduct its respective business as now conducted,
except where the failure to be in good standing or the lack of power and
authority could not reasonably be expected to have a material adverse effect on
the transactions contemplated by this Agreement. Each of the Partnership and MGG
GP Holdings is duly qualified to do business as a foreign entity in every
jurisdiction where the character of the properties owned or leased by it or the
nature of the business conducted by it makes such qualifications necessary.

Section 5.2 Authorization; Execution and Delivery of Agreements. Each of the
Partnership and MGG GP Holdings has all requisite power and authority to enter
into this Agreement and each Transaction Document to which it is a party and to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each such Transaction Document and the performance of the
Partnership’s and MGG GP Holdings’ obligations hereunder and thereunder have
been duly authorized by the Board of Directors and, to the extent applicable,
are hereby approved by GP LLC, as general partner of the Partnership, and by the
Partnership, as managing member of MGG GP Holdings, and no other proceedings on
the part of the Partnership, GP LLC or MGG GP Holdings are necessary to
authorize such execution, delivery and performance. This Agreement and each
Transaction Document to which the Partnership or MGG GP Holdings is a party have
been duly executed and delivered by the Partnership and MGG GP Holdings and
constitute valid and binding obligations of the Partnership and MGG GP Holdings,
respectively, enforceable against the Partnership and MGG GP Holdings in
accordance with their terms (except to the extent that its enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
law affecting the enforcement of creditors’ rights generally or by general
equitable principles).

ARTICLE VI

INDEMNIFICATION

Section 6.1 Survival.

(a) The representations and warranties of MGG Holdings contained herein or in
any certificates or documents delivered pursuant to this Agreement shall survive
the Closing for a period of one (1) year following the date of this Agreement;
provided, however, that the representations and warranties set forth in
Section 4.2 and Section 4.3 (Ownership of GP Membership Interest and
Authorization; Execution and Delivery of Agreement) shall survive indefinitely.

 

6



--------------------------------------------------------------------------------

(b) The representations and warranties of the Partnership contained herein or in
any certificates or documents delivered pursuant to this Agreement shall survive
the Closing for a period of one (1) year following the date of this Agreement;
provided, however, that the representations and warranties set forth in
Section 5.2 (Authorization; Execution and Delivery of Agreements) shall survive
indefinitely.

Section 6.2 Indemnification.

(a) From and after the Closing, MGG Holdings shall indemnify and defend, save
and hold the Partnership, MGG GP Holdings and GP LLC, and each of their
officers, directors, employees and agents (collectively, the “Partnership
Indemnified Parties”) harmless if any such Partnership Indemnified Party shall
suffer any damage, judgment, fine, penalty, demand, settlement, liability, loss,
cost, tax, expense (including reasonable attorneys’, consultants’ and experts’
fees), claim or cause of action (each, a “Loss,” and collectively, “Losses”)
arising out of, relating to or resulting from:

(i) any breach or inaccuracy in any representation by MGG Holdings or the breach
of any warranty by MGG Holdings contained in this Agreement or any certificates
or other documents delivered pursuant to this Agreement; and

(ii) any failure by MGG Holdings to perform or observe any term, provision,
covenant, or agreement on the part of MGG Holdings to be performed or observed
under this Agreement or any certificate or other documents delivered pursuant to
this Agreement.

(b) From and after the Closing, the Partnership shall indemnify and defend, save
and hold MGG Holdings and each of its officers, directors, employees and agents
(collectively, the “MGG Holdings Indemnified Parties”) harmless if any such MGG
Holdings Indemnified Party shall suffer any Loss arising out of, relating to or
resulting from:

(i) any breach or inaccuracy in any representation by the Partnership or the
breach of any warranty by the Partnership contained in this Agreement or any
certificates or other documents delivered pursuant to this Agreement; and

(ii) any failure by the Partnership to perform or observe any term, provision,
or agreement on the part of the Partnership to be preformed or observed under
this Agreement or any certificate or other documents delivered pursuant to this
Agreement.

(c) The foregoing indemnification obligations shall be subject to the following
limitations:

(i) the amount of any Losses suffered by any MGG Holdings Indemnified Party or
Partnership Indemnified Party, as the case may be (such party seeking
indemnification pursuant to this Article VI, the “Indemnified Party,” and the
other party, the “Indemnifying Party”), shall be reduced by any third-party
insurance, third-party recoveries and available tax benefits received or
realizable by the Indemnified Party through its commercially reasonable efforts
in respect of or as a result of such Losses. The Indemnified Party shall use
commercially reasonable efforts to collect any amounts

 

7



--------------------------------------------------------------------------------

available under such insurance coverage and from such other third-party alleged
to have responsibility and to realize any available tax benefits;

(ii) no claim may be asserted nor may any action be commenced against any party
for breach or inaccuracy of any representation or breach of a warranty, unless
written notice of such claim or action is received by the other party describing
in reasonable detail the facts and circumstances with respect to the subject
matter of such claim or action on or prior to the date on which the
representation or warranty on which such claim or action is based ceases to
survive as set forth in Section 6.1; and

(iii) no Indemnified Party shall be entitled under this Agreement to multiple
recovery for the same Losses.

Section 6.3 Procedures. Any Indemnified Party shall notify the Indemnifying
Party (with reasonable detail) promptly after it becomes aware of facts
supporting a claim or action for indemnification under this Article VI, and
shall provide to the Indemnifying Party as soon as practicable thereafter all
information and documentation necessary to support and verify any Losses
associated with such claim or action. Subject to Section 6.2(c)(ii), the failure
to so notify or provide information to the Indemnifying Party shall not relieve
the Indemnifying Party of any liability that it may have to any Indemnified
Party, except to the extent that the Indemnifying Party demonstrates that it has
been materially prejudiced by the Indemnified Party’s failure to give such
notice, in which case the Indemnifying Party shall be relieved from its
obligations hereunder to the extent of such material prejudice. The Indemnifying
Party shall participate in and defend, contest or otherwise protect the
Indemnified Party against any such claim or action by counsel of the
Indemnifying Party’s choice at its sole cost and expense; provided, however,
that the Indemnifying Party shall not make any settlement or compromise without
the prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed) unless the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party. The Indemnified Party
shall have the right, but not the obligation, to participate at its own expense
in the defense thereof by counsel of the Indemnified Party’s choice and shall in
any event use its reasonable best efforts to cooperate with and assist the
Indemnifying Party. If the Indemnifying Party fails timely to defend, contest or
otherwise protect against such suit, action, investigation, claim or proceeding,
the Indemnified Party shall have the right to do so, including, without
limitation, the right to make any compromise or settlement thereof, and the
Indemnified Party shall be entitled to recover the entire cost thereof from the
Indemnifying Party, including, without limitation, reasonable attorneys’ fees,
disbursements and amounts paid as the result of such suit, action,
investigation, claim or proceeding.

Section 6.4 Waiver of Consequential, Etc. Damages. TO THE FULLEST EXTENT
PERMITTED BY LAW, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
THE PARTNERSHIP SHALL NOT BE LIABLE TO THE MGG HOLDINGS INDEMNIFIED PARTIES, NOR
SHALL MGG HOLDINGS BE LIABLE TO ANY OF THE PARTNERSHIP INDEMNIFIED PARTIES, FOR
ANY EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE, OR
SPECULATIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY DAMAGES ON ACCOUNT OF
LOST PROFITS OR

 

8



--------------------------------------------------------------------------------

OPPORTUNITIES) RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 6.5 Compliance with Express Negligence Rule. TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL RELEASES, DISCLAIMERS, LIMITATIONS ON LIABILITY, AND
INDEMNITIES IN THIS AGREEMENT, INCLUDING THOSE IN THIS ARTICLE VI, SHALL APPLY
EVEN IN THE EVENT OF THE SOLE, JOINT, AND/OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY, OR OTHER FAULT OF THE PARTY WHOSE LIABILITY IS RELEASED, DISCLAIMED,
LIMITED, OR INDEMNIFIED.

Section 6.6 Remedy. Except for seeking equitable relief under Section 7.11 or
otherwise for actions involving fraud, from and after the Closing the sole
remedy of a party in connection with (i) a breach or inaccuracy of the
representations, or breach of warranties, in this Agreement or any certificates
or other documents delivered pursuant to this Agreement on Closing, or (ii) any
failure by a party to perform or observe any term, provision, covenant, or
agreement on the part of such party to be performed or observed under this
Agreement, shall, in each case, be as set forth in this Article VI.

Article VII

MISCELLANEOUS PROVISIONS

Section 7.1 Order of Completion of Transactions; Closing. Subject to the terms
and conditions hereof, the Closing shall take place at the offices of Vinson &
Elkins L.L.P., 1001 Fannin, Ste. 2500 Houston, TX 77002, on the date of this
Agreement or such other date mutually agreed by the parties. The transactions
provided for in Article II shall be completed as follows: (i) the transactions
provided for in Section 2.1 shall be completed first; (ii) the transactions
provided for in Section 2.2 shall be completed immediately following the
completion of the transactions in Section 2.1; (iii) the transactions provided
for in Section 2.3 shall be completed immediately following the completion of
the transactions in Section 2.2; and (iv) the transactions provided for in
Section 2.4 shall be effective as of the day following the date of this
Agreement. The amendments provided for in Article III shall be effective
concurrently with the completion of the transactions provided for in
Section 2.1, Section 2.2 and Section 2.3 and be treated as if such transactions
were completed simultaneously.

Section 7.2 Taking of Necessary Action. From time to time after the date hereof,
and without any further consideration, each of the parties to this Agreement
shall execute, acknowledge and deliver all such additional instruments, notices
and other documents, and will do all such other acts and things, all in
accordance with applicable law, as may be necessary or appropriate to more fully
and effectively carry out the purposes and intent of this Agreement.

Section 7.3 Successors and Assigns; No Third Party Beneficiaries. This Agreement
shall inure to the benefit of, and be binding upon, the parties hereto and their
respective successors and permitted assigns; provided, however, that no parties
shall assign or delegate any of the obligations created under this Agreement
without the prior written consent of the other party. Except as contemplated by
Article VI, nothing in this Agreement shall confer upon any

 

9



--------------------------------------------------------------------------------

Person not a party to this Agreement, or the legal representatives of such
Person, any rights or remedies of any nature or kind whatsoever under or by
reason of this Agreement.

Section 7.4 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal, accounting and other fees, costs and expenses of a party
hereto incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees, costs or
expenses.

Section 7.5 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given or made
if delivered personally or sent by overnight courier or sent by facsimile (with
evidence of confirmation of receipt) to the parties at the following addresses:

 

  (a) If to the Partnership, MGG GP Holdings or GP LLC, to:

Magellan Midstream Holdings GP, LLC

One Williams Center

Tulsa, Oklahoma 74172

Attn:    General Counsel Telephone:    (918) 574-7000 Fax:    (918) 573-6928

with a copy (which shall not constitute notice to a party) to:

Vinson & Elkins L.L.P.

First City Tower

1001 Fannin, Ste. 2500

Houston, TX 77002

Attn: Brett Braden

 

  (b) If to MGG Holdings, to:

MGG Midstream Holdings, L.P.

One Williams Center

Tulsa, Oklahoma 74172

Attn:    General Counsel Telephone:    (918) 574-7000 Fax:    (918) 573-6928

with a copy (which shall not constitute notice to a party) to:

Madison Dearborn Partners, LLC

70 West Madison Street

Suite 3800

Chicago, IL 60602

Attention:    Patrick C. Eilers Telephone:    (312) 895-1060

 

10



--------------------------------------------------------------------------------

Telecopy: (312) 895-1206

And a copy (which shall not constitute notice to a party) to:

Carlyle/Riverstone Energy Partners II, L.P.

712 Fifth Avenue, 51st Floor

New York, NY 10019

Attention:    Steve Coats Telephone:    (212) 993-0093 Telecopy:   
(212) 993-0077

or to such other Persons or at such other addresses as shall be furnished by any
party by like notice to the other, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 7.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 7.5.

Section 7.6 Entire Agreement. This Agreement, together with the Transaction
Documents, represent the entire agreement and understanding of the parties with
reference to the transactions set forth herein and therein and no
representations or warranties have been made in connection herewith and
therewith other than those expressly set forth herein or therein. This
Agreement, together with the Transaction Documents supersede all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter hereof or thereof
and all prior drafts of such documents, all of which are merged into such
documents. The parties intend that no prior drafts of such documents and no
words or phrases from any such prior drafts shall be admissible into evidence in
any action or suit involving such documents.

Section 7.7 Amendments. This Agreement may be amended, modified or supplemented
only by a written instrument executed by the parties hereto.

Section 7.8 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

Section 7.9 Titles and Headings. The Article and Section headings and any table
of contents contained in this Agreement are solely for convenience of reference
and shall not affect the meaning or interpretation of this Agreement or of any
term or provision hereof.

Section 7.10 Signatures and Counterparts. To the fullest extent permitted by
law, facsimile transmission of any signed original document and/or
retransmission of any signed facsimile transmission shall be the same as
delivery of an original. At the request of any of the parties, the parties will
confirm facsimile transmission by signing a duplicate original document.

 

11



--------------------------------------------------------------------------------

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall be considered one and the
same agreement.

Section 7.11 Enforcement of Agreement; Damages. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall, to the fullest extent
permitted by law, be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereto, this being in addition to any other remedy to which they are entitled at
law or in equity.

Section 7.12 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal and substantive laws of State of Delaware and
without regard to any conflicts of laws concepts that would apply the
substantive law of some other jurisdiction. EACH OF THE PARTIES HERETO AGREES
THAT THIS AGREEMENT INVOLVES AT LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT
HAS BEEN ENTERED INTO IN EXPRESS RELIANCE UPON 6 Del. C. § 2708. EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY CONFIRMS AND AGREES (i) THAT IT
IS AND SHALL CONTINUE TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF DELAWARE,
AND (ii) TO THE EXTENT THAT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF
PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE STATE
OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND NOTIFY THE
OTHER PARTIES HERETO OF THE NAME AND ADDRESS OF SUCH AGENT.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

MGG MIDSTREAM HOLDINGS, L.P.

By:   MGG Midstream Holdings GP, LLC, its general partner By:   /s/ Don R.
Wellendorf   Name: Don R. Wellendorf   Title: President and CEO

MAGELLAN MIDSTREAM HOLDINGS GP, LLC

By:   /s/ Don R. Wellendorf   Name: Don R. Wellendorf   Title: President and CEO

MAGELLAN MIDSTREAM HOLDINGS, L.P.

By:   Magellan Midstream Holdings GP, LLC, its general partner By:   /s/ Don R.
Wellendorf   Name: Don R. Wellendorf   Title: President and CEO

MGG GP HOLDINGS, LLC

By:   Magellan Midstream Holdings GP, LLC, its managing member By:   Magellan
Midstream Holdings GP, LLC, its general partner By:   /s/ Don R. Wellendorf  
Name: Don R. Wellendorf   Title: President and CEO

 

Signature Page to Contribution Agreement



--------------------------------------------------------------------------------

Exhibit A

Form of Partnership Agreement Amendment



--------------------------------------------------------------------------------

Exhibit B

Form of Restated GP LLC Agreement